Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 1 of 60




                          EXHIBIT 1                                001
                          Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 2 of 60

                                                                    MD DPSCS Intelligence Investigative Div
                                                                                        Incident Report
                                                                    8520 Corridor Road Suite H Savage, MD 20763
                                                                        Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
                                   ORI                     County                            Venue                                  Report #
Errol E. Etting, Executive MD014225C                       Anne Arundel                      Cumberland                             19-35-00148
         Director          Report Date / Time              Occurrence Date / Time                                                   File Class

           (US/Eastern)            01/19/2019 18:03 Hrs    01/19/2019 18:03 Hrs                                                     1 1415 4E
Nature of Incident                                                            Supplements
Assault (Employee On Inmate)                                                  Approved Report (1)
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.

                                                                  Incident Location
Address                                                 City                         State                      ZIP              Country
14100 Mcmullen Highway South West                       Cumberland                   Maryland                   21502            United States of America
County:                     Township of Occurrence                                   Clery Location
Allegany
Latitude                    Longitude                   Beat                         Sub-Beat
39.603301                   -78.822210                  Cumberland                   NBCI

                                                                  Incident Offenses
Supp #     Offense                                                                              Status                         Status Date
0          1 1415 4E - Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Closed                                      04/08/2019 10:00 Hrs
           Not Aggravated
Attempted / Completed                Weapons Used
Completed                            Any Other Weapon

                                                                    Officers Involved
Role                                Name                                                      Agency                                               Supp #
Investigating                       Detective F. Toston (#2040)                               Intelligence & Investigative Div                     0
Reporting                           Detective Lieutenant D. Feerrar (#2031)                   Intelligence & Investigative Div                     0

                                                                    Incident People
Roles                                                                               Supp #
Suspect / Offender                                                                  0
Name                                                                                Title                      Date of Birth
BROADWATER, JUSTIN R (Primary Name)                                                 COII


Race                         Sex           Age at Occurrence                        DL #
White                        M             39 Years Old
Person Type
Employee
Roles                                                                               Supp #
Suspect / Offender                                                                  0
Name                                                                                Title                      Date of Birth
OPEL, BRANDON (Primary Name)                                                        COII


Race                         Sex           Age at Occurrence                        DL #
White                        M             Unknown
Person Type
Employee




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                                   Page: 1 of 59
                                                                       EXHIBIT 1                                                             002
                          Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                19-35-00148 - IntelligencePage     3 of 60
                                                                                           & Investigative Div - MD Dept of Safety (MD23)

Roles                                                                    Supp #
Suspect / Offender                                                       0
Name                                                                     Title                  Date of Birth
ROUNDS, DEAN (Primary Name)                                              COII


Race                         Sex           Age at Occurrence             DL #
White                        M             Unknown
Person Type
Employee
Roles                                                                    Supp #
Victim                                                                   0
Name                                                                     Title                  Date of Birth
SHIHEED, YAHYI (Primary Name)


Race                         Sex           Age at Occurrence             DL #
Black or African             M             33 Years Old
American
Injuries
None
Person Type
Inmate
Roles                                                                    Supp #
Witness                                                                  0
Name                                                                     Title                  Date of Birth
HARDING, JENIFFER (Primary Name)                                         COII


Race                         Sex           Age at Occurrence             DL #
White                        F             Unknown
Roles                                                                    Supp #
Witness                                                                  0
Name                                                                     Title                  Date of Birth
MARCHINKE, TIM (Primary Name)                                            COII


Race                         Sex           Age at Occurrence             DL #
White                        M             Unknown
Roles                                                                    Supp #
Other Contact Person                                                     0
Name                                                                     Title                  Date of Birth
PORTER, GEORGE (Primary Name)                                            COII


Race                         Sex           Age at Occurrence             DL #
White                        M             Unknown




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                           Page: 2 of 59
                                                               EXHIBIT 1                                               003
                          Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                19-35-00148 - IntelligencePage     4 of 60
                                                                                           & Investigative Div - MD Dept of Safety (MD23)




                                                          Incident Narratives
                                                                                     Author:                      Date Created:          Supp #:
Original Narrative                                                                    Detective F. Toston #2040    04/08/2019 0954 Hrs    0




 SUBJECT OF INVESTIGATION:
 This investigation is in reference to Inmate Yahyi SHIHEED (SID # 2392525) (DOC # 455399) reporting that he
 was unjustly pepper sprayed by staff members.
 At the time of this incident, Inmate SHIHEED was housed at the North Branch Correctional Institution (NBCI),
 located at 13800 McMullen Highway, Cumberland, Maryland 21502.

 LIST OF EXHIBITS:
 Exhibit # 1 Offender Case Management System (OCMS) Documents/Photograph of Inmate SHIHEED.
 Exhibit # 2 Handwritten statement/Request For Administrative Remedy prepared by Inmate SHIHEED.
 Exhibit # 3 Handwritten letter by Inmate Walter HALL.
 Exhibit # 4 North Branch Correctional Institution (NBCI) medical records for Inmate SHIHEED from January 19,
 2019.
 Exhibit # 5 Photographs of pipe chase area adjacent to Cell-55 and wall of Cell-55 taken by Captain DURST.
 Exhibit # 6 Surveillance video of the Cell C-55 flooding incident on January 19, 2019.
 Exhibit # 7 Photographs of the pipe chase area behind Cell C-55 taken by Detective TOSTON.

 ACTION TAKEN:

 On January 19, 2019 at 1803 hours, Captain Donna DURST from the North Branch Correctional Institution (NBCI)
 located at 13800 McMullen Highway, Cumberland, Maryland reported that Inmate Yahyi SHIHEED (SID #
 2392525) (DOC # 455399) claimed to have been pepper sprayed by staff members during the 7-3 shift.

 According to Captain DURST, while officers were attempting to turn off the water to Inmate SHIHEED's cell
 (Housing Unit # 1 Cell C-55) Inmate SHIHEED claimed that officers sprayed pepper spray into his cell from the
 access area to the water pipes that are located behind or adjacent to his cell. It should be noted that this described
 access panel is referred to as the pipe chase area.

 A check through the Offender Case Management System (OCMS) concerning Inmate SHIHEED found that he has
 been validated as being a member of the Security Threat Group known as the "Bloods." and is serving a 30 year
 sentence with a current release date of April 03, 2043. (See Exhibit # 1)

 On January 19, 2019 Inmate SHIHEED prepared a written statement describing how after flooding his cell
 responding staff members sprayed pepper spray into a small hole in his cell. Inmate SHIHEED also prepared a
 Request For Administrative Remedy form. Copies of both of these described documents are included with this
 investigative file. (See Exhibit # 2)

 On January 25, 2019 the Secretary of the DPSCS received a handwritten letter by Inmate Walter HALL (SID #
 410035) (DOC # 225628). Inmate HALL is also housed at North Branch Correctional Institution (NBCI) Housing
Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                              Page: 3 of 59
                                                               EXHIBIT 1                                                    004
                          Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                19-35-00148 - IntelligencePage     5 of 60
                                                                                           & Investigative Div - MD Dept of Safety (MD23)


Unit # 1. In this described letter Inmate HALL makes reference to Inmate SHIHEED being assaulted by way of
pepper spray by North Branch Correctional Institution (NBCI) Officer's BROADWATER, ROUNDS Sr.,
MARCHINKE, and OPEL. Inmate HALL reports that these officers shot pepper spray through a hole beside of the
sink in Inmate SHIHEED's cell. A copy of this letter is included in this investigative file. (See Exhibit # 3)

I (Detective TOSTON) did obtain the North Branch Correctional Institution (NBCI) medical records for Inmate
SHIHEED for the date of January 19, 2019. These records by RN Kimberlie VENTURA show that Inmate
SHIHEED was seen at approximately 1700 hours claiming that he had been pepper sprayed earlier in the day. Inmate
SHIHEED reported that he did not get the pepper spray in his eyes or other body parts, but did have pepper spray on
his clothes. RN VENTURA noted that there were no areas of skin irritation on Inmate SHIHEED's face, neck, or
lower arms. Inmate SHIHEED was allowed to shower and to have his clothes washed of the residue from the pepper
spray. (See Exhibit # 4)

On February 28, 2019 at approximately 0935 hours I (Detective TOSTON) interviewed Officer Justin
BROADWATER in reference to this incident. Officer BROADWATER stated that on January 19, 2019 he learned
that Cell C-55 was flooding and that it involved a large amount of water flow. Upon arriving at the scene Officer
BROADWATER opened the pipe chase access panel and discovered that there was no handle to turn off the water.
Officer MARCHINKE had arrived at the scene and then left to obtain a handle to turn off the water. After Officer
MARCHINKE returned the water was turned off and soon after Officer BROADWATER then went back to his
duties on D Tier. Officer BROADWATER stated that he had no knowledge of any deployment of pepper spray and
at no time did he detect the odor of pepper spray during this incident.

On February 28, 2019 at approximately 1015 hours I (Detective TOSTON) interviewed Inmate SHIHEED in
reference to this incident. Inmate SHIHEED stated that on January 19, 2019 after the lunch meal he began having
chest pains and reported this to Officer MARCHINKE that he was not feeling well and wanted to go to medical.
About 45 minutes later during Officer MARCHINKE's next tier check Inmate SHIHEED again indicated to Officer
MARCHINKE that he was not feeling well and wanted to go to medical. After a period of time Inmate SHIHEED
advised that he felt he was being ignored by Officer MARCHINKE and then began to flood his cell by clogging the
toilet and continuing to flush it for about 20 minutes. Inmate SHIHEED advised that he did this to get the officers
attention. Inmate SHIHEED advised that Officer MARCHINKE, Officer OPEL, Officer ROUNDS, Officer
BROADWATER, and Officer HARDING responded to the area adjacent to his cell to turn off the water. Inmate
SHIHEED stated that during this time he heard Officer ROUNDS and Officer OPEL ask Officer BROADWATER
for an ink pen tube. A short while later Inmate SHIHEED indicated he noticed that he was being pepper sprayed
through a small hole located next to the sink of his cell. Inmate SHIHEED advised that the pepper spray got on his
hat that he was wearing at the time and the chest area of his t-shirt. Inmate SHIHEED advised that later on that
afternoon Officer ROUNDS was doing count and upon coming to his cell Inmate SHIHEED told Officer ROUNDS
that he would pay for what he did. Inmate SHIHEED claimed that Officer ROUNDS stated that next time we will
see that you don't make it.

Inmate SHIHEED advised that after shift change he reported the incident of being pepper sprayed to Officer George
PORTER. After reporting this incident to Officer PORTER Inmate SHIHEED was subsequently taken to medical for
evaluation. The 3-11 Shift Captain, Donna DURST was also notified concerning this incident. Captain DURST
found that there were no Use of Force reports made from the previous shift concerning the deployment of pepper
spray involving Inmate SHIHEED. Captain DURST did check the pipe chase area located at the back of Inmate
SHIHEED's cell. Captain DURST indicated that she did detect some evidence of pepper spray in the pipe chase, but
was unable to say whether this residue was current or was from past incidents when pepper spray was deployed at
Inmate SHIHEED's cell. Photographs were taken of the residue in the pipe chase area as well as inside of Inmate
SHIHEED's cell. (See Exhibit # 5)

Captain DURST did obtain the surveillance video from the area of Cell C- 55 (Inmate SHIHEED's cell) during the
time of the cell flooding. After reviewing the video Captain DURST noted that it does show staff responding to the
pipe chase area to turn off the water, but does not show any evidence of staff applying pepper spray. A copy of this
Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                           Page: 4 of 59
                                                               EXHIBIT 1                                               005
                          Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                19-35-00148 - IntelligencePage     6 of 60
                                                                                           & Investigative Div - MD Dept of Safety (MD23)


video is included with this investigative file. I (Detective TOSTON) subsequently reviewed this video as well and
did not observe any indication of the responding officers deploying pepper spray or any effects of pepper spray
contamination. (See Exhibit # 6)

On February 28, 2019 at approximately 1040 hours I (Detective TOSTON) interviewed Officer Dean ROUNDS Sr.
in reference to this incident. Officer ROUNDS stated that on January 19, 2019 he was in the lobby area of Housing
Unit # 1 and observed a large amount of water coming from the 2nd floor down to the 1st floor. Upon investigating
Officer ROUNDS found that the water was coming from CellC-55. During this same time Officer OPEL also arrived
at the area. Upon opening the door for the pipe chase area the officers found that there was no handle to turn the
water off. Officer MARCHINKE had also arrived at the scene. After obtaining a handle to turn off the water supply
Officer ROUNDS then indicated that trustees were requested to clean up the mess. Officer ROUNDS stated that he
had no knowledge of any deployment of pepper spray and at no time did he detect the odor of pepper spray during
this incident.

On February 28, 2019 at approximately 1045 hours I (Detective TOSTON) interviewed Officer Brandon OPEL
concerning the events relating to this incident. Officer OPEL reported that on January 19, 2019 he was notified over
the radio that there was cell being flooded on C Tier, later found to be Cell C-55. Upon arriving at the scene Officer
OPEL learned that there was no handle to turn off the water supply. Officer OPEL advised that another officer went
to obtain a handle and after the officer returned with the handle the water supply was shut off. Officer OPEL advised
he then instructed a trustee to clean up the mess that was caused from the flooding. Officer OPEL advised that he
then returned back to his normal duties. Officer OPEL stated that he had no knowledge of any deployment of pepper
spray and at no time did he detect the odor of pepper spray during this incident.

On February 28, 2019 at approximately 1055 hours I (Detective TOSTON) interviewed Officer Jenifer HARDING
concerning this incident. Officer HARDING advised that on January 19, 2019 she was sitting in the lobby area of
Housing Unit # 1 and observed a large amount of water flowing from the 2nd floor tier down to the first floor.
Officer HARDING then learned that the water flow was coming from the area of Cell C-55. Officer HARDING
indicated that she remembered responding up near Inmate SHIHEED's cell, but purposely does try to have as little
contact with him as possible due to a pending law suit involving Inmate SHIHEED. Officer HARDING stated that
she had no knowledge of any deployment of pepper spray and at no time did she detect the odor of pepper spray
during this incident. Officer HARDING further advised that she is very sensitive to pepper spray and if it was
present she would have known.

On February 28, 2019 I (Detective TOSTON) did check the pipe chase area adjacent to Inmate SHIHEED's cell.
Upon observing this area it was noted that there is a small hole located on the left side of the back of the sink. In
order to see this described hole it was necessary to get into a crawling position under the pipes that are located in this
area. I (Detective TOSTON) also did photograph this area. (See Exhibit # 7)

On March 08, 2019 I (Detective TOSTON) spoke with Officer Tim MARCHINKE concerning the events relating to
this incident. Officer MARCHINKE advised that on January 19, 2019 he became aware that Cell- 55 was being
flooded. Officer MARCHINKE and Officer BROADWATER responded to the Upon arrival at this location Officer
MARCHINKE found that there was no handle to turn off the water supply. Officer MARCHINKE then left the area
of Cell C-55 to obtain a handle for the water supply. After obtaining the handle he returned back to the area of
Inmate SHIHEED's cell and turned off the water. Officer MARCHINKE stated that he had no knowledge of any
deployment of pepper spray and at no time did he detect the odor of pepper spray during this incident.

On April 05, 2019 at approximately 1045 hours I (Detective TOSTON) interviewed Inmate Walter HALL
concerning the letter that he sent about his knowledge of Inmate SHIHEED's pepper spray incident. Inmate HALL
refused to come out of his cell to be interviewed. I (Detective TOSTON) did speak with Inmate HALL at his cell



Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                           Page: 5 of 59
                                                               EXHIBIT 1                                               006
                          Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                19-35-00148 - IntelligencePage     7 of 60
                                                                                           & Investigative Div - MD Dept of Safety (MD23)


door. During our conversation Inmate HALL had no information concerning the pepper spray incident. Inmate
HALL voiced his opinion of how two (2) Inmate trustees are running the entire North Branch Correctional
Institution (NBCI) Housing Unit # 1. It should be noted that Inmate HALL appears to have mental health issues.

Based upon the interviews with the above described officers and the lack of any surveillance video confirming this
alleged event I (Detective TOSTON) cannot confirm the events as reported by Inmate SHIHEED. Although there is
evidence that Inmate SHIHEED did have residue of pepper spray on his hat and shirt as well as residue in the areas
of the pipe chase and cell wall, I (Detective TOSTON) am unable to determine as to how, when, or who
administered the pepper spray.

No further investigative action will be taken at this time.

TOSTON
14 HOURS
CASE CLOSED


  Signed: Detective F. Toston #2040                                Reviewed: DetectiveLieutenant M. Forrest #0412




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                           Page: 6 of 59
                                                               EXHIBIT 1                                               007
                       Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 8 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          008
                       Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 9 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          009
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 10 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          010
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 11 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          011
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 12 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          012
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 13 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          013
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 14 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          014
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 15 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          015
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 16 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          016
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 17 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          017
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 18 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          018
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 19 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          019
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 20 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          020
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 21 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          021
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 22 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          022
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 23 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          023
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 24 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          024
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 25 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          025
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 26 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          026
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 27 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          027
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 28 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          028
        19-
Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 29 of 60




                                                                          Report Run On Tuesday, April 16, 2019 By N. Miraglia
                           EXHIBIT 1                                029
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 30 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          030
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 31 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          031
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 32 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          032
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 33 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          033
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 34 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          034
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 35 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          035
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 36 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          036
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 37 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          037
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 38 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          038
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 39 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          039
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 40 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          040
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 41 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          041
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 42 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          042
Report Run On Tuesday, April 16, 2019 By N. Miraglia   Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 43 of 60




                                                                                  EXHIBIT 1                   19-3
                                                                                                                           043
Report Run On Tuesday, April 16, 2019 By N. Miraglia   Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 44 of 60




                                                                                  EXHIBIT 1                   19-3
                                                                                                                           044
Report Run On Tuesday, April 16, 2019 By N. Miraglia   Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 45 of 60




                                                                                  EXHIBIT 1                   19-3
                                                                                                                           045
                      Case 1:19-cv-00579-GLR Document 10-3 Filed 06/24/19 Page 46 of 60




                                                                                                19-3




Report Run On Tuesday, April 16, 2019 By N. Miraglia
                                                       EXHIBIT 1                          046
                           Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                 19-35-00148              Page
                                                                             - Intelligence        47 of Div
                                                                                            & Investigative 60- MD Dept of Safety (MD23)
                                                            Intelligence & Investigative Div
                                                                  Person Details Report
                                                       8520 Corridor Road Suite H Savage, MD 20763
                                                           Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
Index Id         Date of Info
1328             04/08/2019
Person Name                                        Title       DOB                     Age
Harding, Jeniffer                                  Correctio
                                                   n Officer
                                                   II
Sex                 Race                           Ethnicity                SSN
Female              White
DL #                                               DL State




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                         Page: 46 of 59
                                                                        EXHIBIT 1                                      047
                         Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                               19-35-00148              Page
                                                                           - Intelligence        48 of Div
                                                                                          & Investigative 60- MD Dept of Safety (MD23)

                                                                Summary Information
  Incidents By Involvement Role                         Incidents By Status                              Offenses By Category
  Arrestee                            0                 Approved Report               1                  Person                               1
  Offender                            0                                                                  Drug                                 0
  Victim                              0                                                                  Property                             0
  Other                               1                                                                  Society                              0
                                                                                                         Vehicle                              0

                                                                Involved Incidents
Report #                     Agency                                             Status                                  Report Date
19-35-00148                  Intelligence & Investigative Div                   Approved Report                         01/19/2019
Offense(s)                                                                      Role(s)
Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Not Aggravated      Witness
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.
                                                       Person Common Event Associations
Person Info                                                                               Count   Type                          Latest Date
Broadwater, Justin R - DOB:                     RACE: White SEX: Male                     1       Incidents                     01/19/2019
Shiheed, Yahyi - DOB:                     RACE: Black or African American SEX: Male       1       Incidents                     01/19/2019
                                                       Address Common Event Associations
Address Info                                                                              Count   Type
14100 McMullen Cumberland, MD 21502                                                       1       Incidents




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                     Page: 47 of 59
                                                                     EXHIBIT 1                                                   048
                           Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                 19-35-00148              Page
                                                                             - Intelligence        49 of Div
                                                                                            & Investigative 60- MD Dept of Safety (MD23)
                                                            Intelligence & Investigative Div
                                                                  Person Details Report
                                                       8520 Corridor Road Suite H Savage, MD 20763
                                                           Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
Index Id         Date of Info
1326             04/08/2019
Person Name                                        Title       DOB                     Age
Opel, Brandon                                      Correctio
                                                   n Officer
                                                   II
Sex                 Race                           Ethnicity                SSN
Male                White
DL #                                               DL State




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                         Page: 48 of 59
                                                                        EXHIBIT 1                                      049
                         Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                               19-35-00148              Page
                                                                           - Intelligence        50 of Div
                                                                                          & Investigative 60- MD Dept of Safety (MD23)

                                                                Summary Information
  Incidents By Involvement Role                         Incidents By Status                              Offenses By Category
  Arrestee                            0                 Approved Report               1                  Person                               1
  Offender                            1                                                                  Drug                                 0
  Victim                              0                                                                  Property                             0
  Other                               0                                                                  Society                              0
                                                                                                         Vehicle                              0

                                                                Involved Incidents
Report #                     Agency                                             Status                                  Report Date
19-35-00148                  Intelligence & Investigative Div                   Approved Report                         01/19/2019
Offense(s)                                                                      Role(s)
Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Not Aggravated      Suspect / Offender
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.
                                                       Person Common Event Associations
Person Info                                                                               Count   Type                          Latest Date
Broadwater, Justin R - DOB:                     RACE: White SEX: Male                     1       Incidents                     01/19/2019
Shiheed, Yahyi - DOB:                     RACE: Black or African American SEX: Male       1       Incidents                     01/19/2019
                                                       Address Common Event Associations
Address Info                                                                              Count   Type
14100 McMullen Cumberland, MD 21502                                                       1       Incidents




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                     Page: 49 of 59
                                                                     EXHIBIT 1                                                   050
                           Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                 19-35-00148              Page
                                                                             - Intelligence        51 of Div
                                                                                            & Investigative 60- MD Dept of Safety (MD23)
                                                            Intelligence & Investigative Div
                                                                  Person Details Report
                                                       8520 Corridor Road Suite H Savage, MD 20763
                                                           Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
Index Id         Date of Info
1030             03/22/2019
Person Name                                        Title       DOB
Shiheed, Yahyi                                                                          4
Sex                 Race                           Ethnicity                SSN
Male                Black or African American
DL #                                               DL State




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                         Page: 50 of 59
                                                                        EXHIBIT 1                                      051
                         Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                               19-35-00148              Page
                                                                           - Intelligence        52 of Div
                                                                                          & Investigative 60- MD Dept of Safety (MD23)

                                                                Summary Information
  Incidents By Involvement Role                         Incidents By Status                          Offenses By Category
  Arrestee                            0                 Approved Report           1                  Person                               1
  Offender                            0                                                              Drug                                 0
  Victim                              1                                                              Property                             0
  Other                               0                                                              Society                              0
                                                                                                     Vehicle                              0

                                                                Involved Incidents
Report #                     Agency                                           Status                                Report Date
19-35-00148                  Intelligence & Investigative Div                 Approved Report                       01/19/2019
Offense(s)                                                                    Role(s)
Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Not Aggravated    Victim
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.
                                                       Person Common Event Associations
Person Info                                                                           Count   Type                          Latest Date
Broadwater, Justin R - DOB:                     RACE: White SEX: Male                 1       Incidents                     01/19/2019
                                                       Address Common Event Associations
Address Info                                                                          Count   Type
14100 McMullen Cumberland, MD 21502                                                   1       Incidents




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                 Page: 51 of 59
                                                                     EXHIBIT 1                                               052
                           Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                 19-35-00148              Page
                                                                             - Intelligence        53 of Div
                                                                                            & Investigative 60- MD Dept of Safety (MD23)
                                                            Intelligence & Investigative Div
                                                                  Person Details Report
                                                       8520 Corridor Road Suite H Savage, MD 20763
                                                           Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
Index Id         Date of Info
1325             04/08/2019
Person Name                                        Title       DOB                     Age
Rounds, Dean                                       Correctio
                                                   n Officer
                                                   II
Sex                 Race                           Ethnicity                SSN
Male                White
DL #                                               DL State




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                         Page: 52 of 59
                                                                        EXHIBIT 1                                      053
                         Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                               19-35-00148              Page
                                                                           - Intelligence        54 of Div
                                                                                          & Investigative 60- MD Dept of Safety (MD23)

                                                                Summary Information
  Incidents By Involvement Role                         Incidents By Status                              Offenses By Category
  Arrestee                            0                 Approved Report               1                  Person                               1
  Offender                            1                                                                  Drug                                 0
  Victim                              0                                                                  Property                             0
  Other                               0                                                                  Society                              0
                                                                                                         Vehicle                              0

                                                                Involved Incidents
Report #                     Agency                                             Status                                  Report Date
19-35-00148                  Intelligence & Investigative Div                   Approved Report                         01/19/2019
Offense(s)                                                                      Role(s)
Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Not Aggravated      Suspect / Offender
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.
                                                       Person Common Event Associations
Person Info                                                                               Count   Type                          Latest Date
Broadwater, Justin R - DOB:                     RACE: White SEX: Male                     1       Incidents                     01/19/2019
Shiheed, Yahyi - DOB:                     RACE: Black or African American SEX: Male       1       Incidents                     01/19/2019
                                                       Address Common Event Associations
Address Info                                                                              Count   Type
14100 McMullen Cumberland, MD 21502                                                       1       Incidents




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                     Page: 53 of 59
                                                                     EXHIBIT 1                                                   054
                           Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                 19-35-00148              Page
                                                                             - Intelligence        55 of Div
                                                                                            & Investigative 60- MD Dept of Safety (MD23)
                                                            Intelligence & Investigative Div
                                                                  Person Details Report
                                                       8520 Corridor Road Suite H Savage, MD 20763
                                                           Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
Index Id         Date of Info
1327             04/08/2019
Person Name                                        Title       DOB                     Age
Porter, George                                     Correctio
                                                   n Officer
                                                   II
Sex                 Race                           Ethnicity                SSN
Male                White
DL #                                               DL State




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                         Page: 54 of 59
                                                                        EXHIBIT 1                                      055
                         Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                               19-35-00148              Page
                                                                           - Intelligence        56 of Div
                                                                                          & Investigative 60- MD Dept of Safety (MD23)

                                                                Summary Information
  Incidents By Involvement Role                         Incidents By Status                              Offenses By Category
  Arrestee                            0                 Approved Report               1                  Person                               1
  Offender                            0                                                                  Drug                                 0
  Victim                              0                                                                  Property                             0
  Other                               1                                                                  Society                              0
                                                                                                         Vehicle                              0

                                                                Involved Incidents
Report #                     Agency                                             Status                                  Report Date
19-35-00148                  Intelligence & Investigative Div                   Approved Report                         01/19/2019
Offense(s)                                                                      Role(s)
Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Not Aggravated      Other Contact Person
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.
                                                       Person Common Event Associations
Person Info                                                                               Count   Type                          Latest Date
Broadwater, Justin R - DOB:                     RACE: White SEX: Male                     1       Incidents                     01/19/2019
Shiheed, Yahyi - DOB:                     RACE: Black or African American SEX: Male       1       Incidents                     01/19/2019
                                                       Address Common Event Associations
Address Info                                                                              Count   Type
14100 McMullen Cumberland, MD 21502                                                       1       Incidents




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                     Page: 55 of 59
                                                                     EXHIBIT 1                                                   056
                           Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                 19-35-00148              Page
                                                                             - Intelligence        57 of Div
                                                                                            & Investigative 60- MD Dept of Safety (MD23)
                                                            Intelligence & Investigative Div
                                                                  Person Details Report
                                                       8520 Corridor Road Suite H Savage, MD 20763
                                                           Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
Index Id         Date of Info
748              03/06/2019
Person Name                                        Title       DOB                     Age
Broadwater, Justin R                               Correctio                           39
                                                   n Officer
                                                   II
Sex                 Race                           Ethnicity                SSN
Male                White
DL #                                               DL State




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                         Page: 56 of 59
                                                                        EXHIBIT 1                                      057
                         Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                               19-35-00148              Page
                                                                           - Intelligence        58 of Div
                                                                                          & Investigative 60- MD Dept of Safety (MD23)

                                                                Summary Information
  Incidents By Involvement Role                         Incidents By Status                               Offenses By Category
  Arrestee                            0                 Approved Report                2                  Person                               2
  Offender                            2                                                                   Drug                                 0
  Victim                              0                                                                   Property                             0
  Other                               0                                                                   Society                              0
                                                                                                          Vehicle                              0

                                                                Involved Incidents
Report #                     Agency                                               Status                                 Report Date
19-35-00148                  Intelligence & Investigative Div                     Approved Report                        01/19/2019
Offense(s)                                                                        Role(s)
Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Not Aggravated        Suspect / Offender
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.
Report #                     Agency                                               Status                                 Report Date
19-35-00010                  Intelligence & Investigative Div                     Approved Report                        01/02/2019
Offense(s)                                                                        Role(s)
Cr, 3-203 : Assault Second Degree: Aggravated Assault - Hands, Fists, Feet,       Suspect / Offender
Etc. - Aggravated Injury
Summary
Inmate Elliott Knox #339498 alleges that an officer he could not identify sexually assaulted him while being strip searched following a UOF in
which he was involved.
                                                       Person Common Event Associations
Person Info                                                                                Count   Type                          Latest Date
Shiheed, Yahyi - DOB:                      RACE: Black or African American SEX: Male       1       Incidents                     01/19/2019
Knox, Elliott Marcus - DOB:                    RACE: Black or African American SEX:        1       Incidents                     01/02/2019
Male
Gilpin, Cody W - DOB:                     RACE: White SEX: Male                            1       Incidents                     01/02/2019
Marchinke, Timothy D - DOB:                      RACE: White SEX: Male                     1       Incidents                     01/02/2019
Eagleson, Matthew R - DOB:                       RACE: White SEX: Male                     1       Incidents                     01/02/2019
Speir, Patrick - DOB:                     RACE: White SEX: Male                            1       Incidents                     01/02/2019
Harbaugh, Jason - DOB:                       RACE: White SEX: Male                         1       Incidents                     01/02/2019
Iser, Walter E. - DOB:                    RACE: White SEX: Male                            1       Incidents                     01/02/2019
Pratt, Charles T - DOB:                    RACE: White SEX: Male                           1       Incidents                     01/02/2019
Simpson, Scott R - DOB:                     RACE: White SEX: Male                          1       Incidents                     01/02/2019
Gutillo, Michael P - DOB:                   RACE: White SEX: Male                          1       Incidents                     01/02/2019
VanSkiver, Joshua T - DOB:                      RACE: White SEX: Male                      1       Incidents                     01/02/2019
Mckenzie, Sean J - DOB:                      RACE: White SEX: Male                         1       Incidents                     01/02/2019
                                                       Address Common Event Associations
Address Info                                                                               Count   Type
14100 McMullen Cumberland, MD 21502                                                        1       Incidents
14100 McMullen Cumberland, MD 21502                                                        1       Incidents




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                      Page: 57 of 59
                                                                     EXHIBIT 1                                                    058
                           Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                                 19-35-00148              Page
                                                                             - Intelligence        59 of Div
                                                                                            & Investigative 60- MD Dept of Safety (MD23)
                                                            Intelligence & Investigative Div
                                                                  Person Details Report
                                                       8520 Corridor Road Suite H Savage, MD 20763
                                                           Phone: (410) 724 - 5720 Fax: (301) 483 - 3106
Index Id         Date of Info
1329             04/08/2019
Person Name                                        Title       DOB                     Age
Marchinke, Tim                                     Correctio
                                                   n Officer
                                                   II
Sex                 Race                           Ethnicity                SSN
Male                White
DL #                                               DL State




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                         Page: 58 of 59
                                                                        EXHIBIT 1                                      059
                         Case 1:19-cv-00579-GLR Document 10-3 Filed   06/24/19
                                                               19-35-00148              Page
                                                                           - Intelligence        60 of Div
                                                                                          & Investigative 60- MD Dept of Safety (MD23)

                                                                Summary Information
  Incidents By Involvement Role                         Incidents By Status                              Offenses By Category
  Arrestee                            0                 Approved Report               1                  Person                               1
  Offender                            0                                                                  Drug                                 0
  Victim                              0                                                                  Property                             0
  Other                               1                                                                  Society                              0
                                                                                                         Vehicle                              0

                                                                Involved Incidents
Report #                     Agency                                             Status                                  Report Date
19-35-00148                  Intelligence & Investigative Div                   Approved Report                         01/19/2019
Offense(s)                                                                      Role(s)
Cr, 3-203 : Assault Second Degree: Other Assaults - Simple, Not Aggravated      Witness
Summary
Inmate Yahyi Shiheed #455399 alleges that he was pepper sprayed on the 7-3 shift after flooding his cell and demanding to see a nurse.
                                                       Person Common Event Associations
Person Info                                                                               Count   Type                          Latest Date
Broadwater, Justin R - DOB:                     RACE: White SEX: Male                     1       Incidents                     01/19/2019
Shiheed, Yahyi - DOB:                     RACE: Black or African American SEX: Male       1       Incidents                     01/19/2019
                                                       Address Common Event Associations
Address Info                                                                              Count   Type
14100 McMullen Cumberland, MD 21502                                                       1       Incidents




Report Run On Tuesday, April 16, 2019 By N. Miraglia                                                                                     Page: 59 of 59
                                                                     EXHIBIT 1                                                   060
